       Case 1:13-cr-10200-GAO Document 1748 Filed 10/30/18 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA
                                                   No. 13-CR-10200-GAO
        v.

 DZHOKHAR TSARNAEV




SUPPLEMENTAL JOINT MOTION TO UNSEAL SPECIFIED PLEADING

      Defendant, Dzhokhar Tsarnaev, and the United States, by and through

counsel, jointly move to unseal one additional pleading: DE 1103-A. The parties

move to unseal DE 1103-A in a manner consistent with this Court’s resolution of

the defense’s pending motion to unseal the non-seated jurors’ questionnaires (DE

1738), as follows: If the Court grants the defense’s unsealing motion, then DE

1103-A may be unsealed with the names in column 4 (“Newly discovered:

connections and issues”) redacted. If the Court denies the unsealing motion, then

additional redaction will be necessary to remove direct quotations from the jury

questionnaires and sensitive information that was not brought out during voir dire.
       Case 1:13-cr-10200-GAO Document 1748 Filed 10/30/18 Page 2 of 2



                                        Respectfully submitted,

ANDREW E. LELLING                       DZHOKHAR TSARNAEV

United States Attorney
By: __/s/________                       by his attorneys
Nadine Pellegrini
Assistant U.S. Attorney                 /s/ David Patton
                                        David Patton, Esq. (NY Bar # 3926813)
                                        Federal Defenders of New York, Inc.
                                        52 Duane Street, 10th Floor
                                        New York, NY 10007
                                        (212) 417-8700
                                        DAVID_PATTON@FD.ORG

                                        Clifford Gardner, Esq. (CA Bar # 93782)
                                        Law Offices of Cliff Gardner
                                        1448 San Pablo Avenue
                                        Berkeley, CA 94702
                                        (510) 524-1093
                                        CASETRIS@AOL.COM

                                        Gail K. Johnson, Esq. (CO Bar # 29703)
                                        Johnson & Klein, PLLC
                                        1470 Walnut Street, Suite 101
                                        Boulder, CO 80302
                                        (303) 444-1885
                                        GJOHNSON@JOHNSONKLEIN.COM



                               Certificate of Service

       I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on October 30, 2018.
                                                /s/ David Patton


                                         -2-
